DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (US Pub 2019/0298542).
With respect to claim 1, Kloss discloses an intersomatic cage (see fig 7 below) for vertebral stabilization, comprising: a generally prismatic body (fig 7) having a protruding nose (see fig 7 below) and configured to be inserted between two contiguous vertebrae so as to space them apart during a surgical insertion of the cage (abstract), wherein surfaces of the body  are formed by of surface receptacles (fig 7, 5 and 7) containing slow prolonged release substances selected from the classes of anti- inflammatory, anti-infection and bone regrowth promoter drugs (paragraph 100, antibiotics in the tubular structure) and wherein the surface receptacle are in the a form of gratings of grooves (fig 7, grooves cover the surfaces like a grater) provided both at least on the side walls (see fig 7 below) of the body and on said nose (fig 7 below).With respect to claim 2, Kloss discloses wherein the body is hollow (see fig 7 below) and said surface receptacles  are provided for on inner and outer surfaces of said side walls (fig 7 below) of the body.

    PNG
    media_image1.png
    572
    469
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. The applicant argues that Kloss does not disclose the gratings of grooves are surface features that form the outer surface not through holes by pointing to the figures. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the grooves are only on the surface and do not act as through holes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). “Grating” is defined as a frame of bars or the likes that allow for admitting of light and air by dictionary.com such that the series of through grooves of Kloss meets the definition of a grating of grooves. The claims should be amended to clarify that the features are surface features such as claiming each groove has sidewalls and a bottom wall. Without this distinction the broadest reasonable interpretation of gratings of grooves includes a structure with grooves are holes that are in series and resemble that of a drain grate allowing for the passage therethrough of material.
The rejection is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773